DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-11-2021 has been entered.
	Claims 1, and 10-12 have been amended.  Claims 2-6 have been canceled.
Claims 1, and 7-14 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claims 2-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, for administration of only a sulfated polysaccharide in all amounts, at all frequencies, and for all lengths of time, is moot in light of the cancelation of the claims.
The rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what said second agent is active against, is withdrawn in light of the claim amendment.
The rejection of claims 1, and 7-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, for administration of only a sulfated polysaccharide in all amounts, at all frequencies, and for all lengths of time, is withdrawn in light of the claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (U.S. Pub. No: 2013/0273096 A1 (October 17, 2013)).
	Claim 1 is a method of treating a vulnerable atherosclerotic plaque, comprising: identifying the vulnerable atherosclerotic plaque; and orally administering a sulfated polysaccharide, or a pharmaceutically acceptable salt or metal complex thereof, to a subject in an amount and at a frequency sufficient to stabilize and reverse a vulnerable atherosclerotic plaque, wherein the sulfated polysaccharide is a polysaccharide extracted from marine algae of Monostroma nitidum and is present as rhamnan sulfate at about 50%.
	Claim 7 is the method of claim 1, wherein the sulfated polysaccharide is administered in an amount from about 50 mg to about 1000 mg per dose.
	Claim 8 is the method of claim 1, wherein administering is performed at a frequency of from once daily to four times daily.

	Daniels teaches treating a vulnerable atherosclerotic plaque, comprising:  orally administering a sulfated polysaccharide, or a pharmaceutically acceptable salt or metal complex thereof, to a subject in an amount and at a frequency sufficient to prevent or treat a vulnerable atherosclerotic plaque, wherein the sulfated polysaccharide is a polysaccharide extracted from marine algae of Monostroma nitidum and is present as rhamnan sulfate at about 50%. (paragraphs 0021, 0028, 0139-0143, 0152, 0163, 0219; claims 15-17)
	While Daniels does not specifically teach identifying vulnerable atherosclerotic plaque, it is presupposed that his teaching of treating an atherosclerotic plaque denotes that said atherosclerotic plaque was already identified.
	While Daniels does not specifically teach stabilizing and reversing an atherosclerotic plaque, the statement in paragraph 0028 of "methods and compositions for preventing and treating" encompass at least "stabilizing" said atherosclerotic plaque, in the absence of evidence to the contrary. In addition, paragraph 0140 recites that compositions and methods are provided for "halting or slowing the progression of an atherosclerotic disase".
	While Daniels does not specifically teach administrations of said sulfated polysaccharide in an amount "from about 50 mg to about 1000 mg per dose", the recitation "a therapeutic amount sufficient" encompasses the 50-1000 mg per dose".
Claim Objections
Claims 9-14 are objected to because they depend from a rejected claim.  Appropriate correction is required.

Conclusion
Claims 1, and 7-14 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 3, 2021